Opinion
issued September 29, 2011.
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B10B00819BCV
 

 
CHRISTOPHER KNOWLES AND MINA MANN,
Appellants
 
V.
 
JIMMY D. WRIGHT, Appellee
 

 
On Appeal from the 61st
District Court
Harris County, Texas
Trial Court Cause No. 2007-02728
 

 
MEMORANDUM
OPINION




Appellants ,Christopher Knowles and Mina Mann, have
failed to timely file a brief.  See
Tex. R. App. P. 38.8(a) (failure
of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellants did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Jennings, Sharp, and Brown.